Citation Nr: 0008582	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  94-01 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an effective date, earlier than August 1, 
1985, for assignment of an increased evaluation of  70 
percent for post-traumatic stress disorder (PTSD).  

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the left thigh with common 
peroneal nerve damage.

(The issue of whether the May 1989 decision wherein the Board 
of Veterans' Appeals denied entitlement to service connection 
for bilateral hearing loss and the residuals of a gunshot 
wound of the left thigh, granted entitlement to an increased 
evaluation of 70 percent for service-connected psychiatric 
disability rated as bipolar disorder and PTSD, and denied 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU) on 
the basis of clear and unmistakable error (CUE) is addressed 
in a separate decision under a different docket number.)






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
December 1974.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

One of the matters the Board must address is which issue or 
issues is or are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a Statement of the 
Case is furnished to the veteran.  In essence, the following 
sequence is usually required: There must be a decision by the 
RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1999).




In order to make this determination, the Board has reviewed 
the procedural history of this case in detail.  In January 
1996, the Board addressed the six issues raised by the 
veteran and appealed to the Board at that time:  (1) 
entitlement to an effective date earlier than July 8, 1986, 
for the award of service connection for tinnitus; (2) 
entitlement to an effective date earlier than July 8, 1986, 
for the award of service connection by aggravation for 
gunshot wound residuals of the left thigh with common 
peroneal nerve damage; (3) entitlement to an effective date 
earlier than August 1, 1985, for assignment of an increased 
evaluation of 70 percent for PTSD; (4) entitlement to an 
effective date earlier than April 12, 1991, for the award of 
a TDIU, including the issue of whether there was CUE in prior 
rating decisions; (5) entitlement to an increased rating for 
PTSD, rated at that time as 70 percent disabling; and (6) 
entitlement to an increased rating for gunshot wound 
residuals of the left thigh with common peroneal nerve 
damage, currently evaluated as 30 percent disabling.  

In January 1996 the Board denied the claims of an earlier 
effective date for the award of service connection for 
tinnitus, the award of service connection by aggravation for 
gunshot wound residuals of the left thigh with common 
peroneal nerve damage, and an earlier effective date for the 
TDIU based on CUE in rating decisions prior to 1985.  The 
Board granted an effective date of April 12, 1990, for a TDIU 
as well as a 100 percent schedular rating for PTSD.  The 
issues of entitlement to an effective date earlier than 
August 1, 1985, for a 70 percent rating for PTSD and the 
claim of entitlement to an increased rating for gunshot wound 
residuals of the left thigh with common peroneal nerve damage 
was remanded to the RO for additional development.  

The Board's January 1996 determination was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 1998, the Court affirmed the Board's January 1996 
decision.  Accordingly, four of the six issues addressed by 
the Board in January 1996 are not before the undersigned at 
this time.  




In January 1996 the Board noted that the veteran had filed a 
notice of disagreement concerning a claim for reimbursement 
of medical expenses.  It was noted that this issue had not 
been developed for appellate review.  It was referred to the 
Palo Alto VA Medical Center (VAMC), the agency of original 
jurisdiction in this matter, for appropriate action.  As this 
case was before the Court, it is unclear if the VAMC has had 
the opportunity to act on the veteran's notice of 
disagreement.  As a substantive appeal has not been received 
regarding this issue, this claim is not before the Board at 
this time.  Notwithstanding, the RO should ensure that the 
VAMC has responded to the veteran's notice of disagreement.  

In the Court's July 1998 decision it was noted that the Board 
had refused to adjudicate a possible issue of CUE in a May 
1989 Board determination.  As the Board in January 1996 
declined to decide the CUE issue, it was determined that this 
claim was not before the Court at that time.  See Dittrich v. 
West, 11 Vet. App. 10, 11-12 (1998), en banc review denied, 
11 Vet. App. at 12.  However, the Court noted that under a 
new act of Congress, the appellant may now bring a CUE claim 
based upon the May 1989 Board decision.  In light of the 
veteran's statements, the undersigned finds that the veteran 
is clearly raising the issue of CUE within the Board's May 
1989 determination.  This issue is addressed in a separate 
decision of the Board as noted on the title page of this 
decision.  

In November 1999 the RO awarded the veteran a 10 percent 
disability evaluation for hypertension, effective January 12, 
1998.  The RO continued the evaluation for coronary artery 
disease, status post myocardial infarction, which is 
currently 30 percent disabling.  He was notified of this 
determination that month.  The veteran's overall evaluation 
remains at 100 percent disabling.  A notice of disagreement 
with this determination has not been received.  Accordingly, 
issues addressed by the RO in November 1999 are not before 
the Board or the RO at this time.  


In November 1999 the veteran requested that he be informed of 
the status regarding the two issues remanded to the RO by the 
Board in January 1996.  The Board is presently addressing 
these issues.  The veteran also appears to refer to a third 
issue, the matter of an earlier effective date for a leg 
injury.  The Board must note that the issue of entitlement to 
an effective date earlier than July 8, 1986, for the award of 
service connection by aggravation for gunshot wound residuals 
of the left thigh with common peroneal nerve damage was 
denied by the Board in January 1996 and affirmed by the Court 
in July 1998.  Accordingly, it is not before VA at this time.  

The undersigned has noted that in January 1996, the Board 
referred to this issue as a left "thigh" disability while 
the RO has consistently referred to this issue as a left 
"leg" disability.  The veteran is currently service 
connected for disability associated with the common peroneal 
nerve injury.  This Board's reference to a thigh, rather than 
the leg, could explain the veteran's confusion on this issue.  
In any event, for reasons noted above, this issue is not 
before the Board at this time.  

In January 1996 the Board remanded the issue of entitlement 
to an increased rating for gunshot wound residuals of left 
thigh with common peroneal nerve damage to the RO for 
additional development.  In the Supplemental Statement of the 
Case issued in July 1996, the RO addressed the issue of 
entitlement to an increased evaluation, to include additional 
special monthly compensation for loss of use of the foot, for 
a gunshot wound of the left thigh with common peroneal nerve 
damage.  The issue of entitlement to special monthly 
compensation is not specifically before the Board at this 
time.  Nevertheless, the Board will address this issue in the 
context of the claim for an increased evaluation for this 
disability.  See AB v. Brown, 6 Vet. App. 35 (1993)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  



2.  The RO denied entitlement to an evaluation in excess of 
50 percent for the service-connected psychiatric disability 
when it issued an unappealed rating decision in August 1984.  

3.  On June 7, 1985, the veteran requested a "re-
evaluation" of his service-connected psychiatric disability.  
This claim was appealed to the Board.  

4.  In May 1989 the Board granted entitlement to an increased 
evaluation of 70 percent for the service-connected 
psychiatric disability.  

5.  In June 1989 the RO granted an effective date of August 
1, 1985, for assignment of an increased evaluation of 70 
percent for the service-connected bipolar disorder and PTSD 
from August 1, 1985.  The veteran was notified of this 
determination that month.  

6.  While the veteran did dispute the Board's May 1989 
determination that his service-connected psychiatric 
disability was 70 percent disabling, he did not file a timely 
notice of disagreement with the June 1989 rating 
determination with respect to the effective date of the award 
for a 70 percent evaluation.

7.  The veteran suffered an accidental gunshot wound to the 
left thigh in 1961, prior to his enlistment into the active 
service in February 1963.  

8.  The residuals of the veteran's now service-connected left 
common peroneal nerve injury does not include loss of use of 
the left lower extremity.  His gait is essentially 
unimpaired.  There is no evidence of vascular insufficiency 
in either foot.  Partial left foot drop due to an injury to 
the peroneal nerve is indicated.  Complete paralysis of the 
external popliteal nerve is not found.  



CONCLUSIONS OF LAW

1.  The rating decisions of August 1984 and June 1989 do not 
contain clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(1999).  

2.  An effective date earlier than August 1, 1985, for the 70 
percent rating for PTSD is not warranted.  38 
U.S.C.A. §§ 5107, 5108, 5110, 7104, 7105 (West 1991 & Supp. 
1999);  38 C.F.R. §§ 3.104, 3.105, 3.400, 20.1104 (1999).  

3.  The criteria for an increased evaluation of 40 percent 
for aggravation of a gunshot wound to the left leg causing a 
left common peroneal nerve injury have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.56, 
4.124(a), Diagnostic Code 8521 (1999) and 38 C.F.R. § 4.56 
(as in effect prior to June 3, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Preservice medical evidence of record dated from December 
1960 through September 1962 shows that the veteran sustained 
a gunshot wound to the left thigh on December 12, 1960, 
following an accident with a rifle.  This injury resulted in 
damage to the common peroneal nerve manifested by numbness of 
the left lower extremity, weakness of the peroneal muscles 
and a footdrop.  Significantly, this injury occurred more 
than two years prior to the veteran's active service.  X-ray 
studies at that time showed no bone injury.  The veteran 
underwent treatment for this disability during his active 
service. 

In November 1974 the service board found that the veteran had 
developed a 10 percent disabling mental disorder.  At that 
time the service determined that the veteran's left leg 
condition was neither incurred in nor aggravated by active 
duty.  He was discharged from active service in December 
1974.  


The veteran filed his initial claim for VA compensation in 
March 1975.  In April 1975 the RO contacted him and requested 
that he provide additional information regarding his 
psychiatric disability.  The RO granted service connection 
for a depressive neurosis with assignment of 10 percent 
disability rating with a December 1974 effective date.  

In a May 1984 VA examination it was noted that the veteran 
lived a somewhat of an ascetic life in the mountains out of 
his truck and camper.  It was indicated that he did not have 
vocational stability or productivity for a long time.  He was 
reported to be volunteering for the park service.  At that 
time he had been accepted to Humboldt College and had the 
equivalent of three years of college.  He denied any current 
medical problems.  The examiner diagnosed a bipolar manic-
affective disorder with an avoidant and/or sociopathic 
personality disorder.  It was indicated that there was some 
measure of characterological problems present and it was 
possible that he "exaggerated" his symptoms.  

The RO denied entitlement to an evaluation in excess of 50 
percent for the service-connected psychiatric disability when 
it issued an unappealed rating decision in August 1984.  

In a VA hospitalization May 2, 1985, through May 8, 1985, it 
was noted that the veteran was treated for substance 
dependence and withdrawal.  It was noted that he had a 14-
year history of alcohol abuse with a period of eight years 
sobriety up to three months earlier.  

On June 7, 1985, the veteran requested a "re-evaluation" of 
his service-connected psychiatric disability.  VA outpatient 
treatment records dated through December 1986 include a July 
1986 report which recommended that psychotherapy for gender 
dysphoria not be considered and that therapy focus on issues 
related to combat, early childhood, psychosexual adjustment, 
social and interpersonal adjustment, depression, anxiety, and 
anger.  

It was indicated that the veteran remained severely 
emotionally disabled and impaired for any type of competitive 
employment.  In an August 1986 statement, JNM, Ph.D., 
reported that the veteran was clearly unemployable.  

As noted above, in June 1985, the veteran submitted a claim 
for an increased rating for his psychiatric disability.  On 
adjudication of the claim in January 1986, the RO awarded the 
veteran a temporary total disability evaluation of 
100 percent based on a VA hospitalization, effective from May 
21, 1985, to July 31, 1985.  After the temporary total rating 
was terminated, this disability, classified as a bipolar 
disorder (previously classified as a depressive neurosis), 
was assigned the pre-hospital rate of 50 percent, effective 
from August 1, 1985.  The veteran perfected an appeal of the 
50 percent rating to the Board.  During the development of 
the appeal, the service-connected psychiatric disability 
classification was amended to include PTSD by way of a 
December 1986 rating determination.  However, there was no 
change to the disability rating. 

The veteran's June 1985 claim was appealed to the Board.  In 
July 1986 he asserted that his Vietnam combat experiences had 
aggravated his pre-service left lower extremity wound.  He 
later filed a claim for a TDIU.  In May 1989 the Board 
granted an increased evaluation of 70 percent for the 
service-connected psychiatric disability.  The Board denied 
entitlement to service connection for defective hearing, the 
residuals of a gunshot wound of the left thigh, a TDIU, and 
rating in excess of 70 percent for the psychiatric 
disability.  

The Board concluded that, notwithstanding the fact that the 
veteran was severely disabled, it was noted that he had a 
substantial amount of native intellectual ability and had 
managed to complete his university education in spite of his 
disability.  It was noted that he had taken a rather extended 
period of time to complete the first 2 or 3 years, but he was 
eventually able to enroll at a university and take a heavy 
course load, ultimately graduating.  It was noted that the 
stability, persistence, and motivation required for academic 
success were fully the equivalent of that required for many 
forms of remunerative work.  

In addition, it was noted that he believed that he was making 
sufficient progress with his current therapist that he 
expected to be able to start a normal career.  The Board 
noted that his therapist had, in fact, released him to obtain 
employment at that time.  The Board specifically noted that 
the documents prepared by the veteran in support of his 
claims for benefits reflected organization, thoroughness, 
attention to detail, and degree of literacy that undermined 
any claim regarding a complete inability to function.  
Accordingly, entitlement to a TDIU or an evaluation in excess 
of 70 percent for the service-connected psychiatric 
disability was denied.  

In June 1989 the RO implemented the Board's grant of an 
increased evaluation of 70 percent for the service-connected 
psychiatric disability.  It was noted that the veteran had 
been granted a temporary total disability evaluation that 
ended on August 1, 1985.  As the claim had been prosecuted 
since June 7, 1985, it was found that he was entitled to a 
70 percent evaluation from August 1, 1985.  

While the veteran did note his disagreement with the 
determination that he was not entitled to a 100 percent 
disability evaluation due to his psychiatric disability, he 
made no reference to the effective date of his award of 70 
percent for his psychiatric disability.  It appears that he 
attempted to appeal the Board's May 1989 determination to the 
Court.  However, it also appears that this appeal was 
dismissed for a lack of jurisdiction.  Significantly, in his 
preliminary notice of disagreement with the Board's decision 
issued in May 1989 to the Court, the veteran made no 
reference to the effective date of the award of the 70 
percent evaluation for his service-connected psychiatric 
disability, or any reference to the June 1989 rating 
determination.  

In May 1991 the RO notified the veteran that his letter to 
the Secretary of VA was construed as an application to reopen 
the claims for hearing loss and gunshot wound residuals on 
the basis of new and material evidence.  In February 1993, 
after additional development, the RO granted service 
connection for tinnitus and service connection by aggravation 
for gunshot wound residuals.  

In an October 1992 VA examination the veteran stated that he 
had an accidental shooting in 1960, requiring surgery to 
repair the nerve and the muscle in the left leg.  After that 
he underwent a period of physical therapy.  With physical 
therapy, his leg returned to full function.  However, it was 
indicated that he had reinjured his leg when he tripped and 
suffered a left knee sprain in early 1960.  However, once 
again, after physical therapy, he again fully recovered.  
Following this injury, the veteran reported that he enlisted 
in the military.  It was indicated that his leg was hit by a 
machine gun and then by an armored personnel carrier.  The 
veteran complained of tripping while walking on uneven 
floors.  It was also indicated that he had complaints of 
increased fatigue in his leg, increased cramping in the leg, 
and occasional paresthesia in the foot and the calf.  

Physical evaluation of the veteran's left shoe showed an area 
of wear over the toes secondary to dragging of the left foot.  
When he walked, it was reported that he did drag his left 
foot.  There was no evidence of any clubbing, cyanosis, or 
edema of either extremity.  There was no evidence of any 
anterior or posterior drawer sign.  The examiner noted that 
given the degree of footdrop and the difficulty he exhibited 
in walking, it was difficult to believe that he could have 
been enlisted in the Infantry or performed duties in the 
Infantry.  It was reported that he appeared to be severely 
disabled in terms of his disability to dorsiflex his left 
foot.  

The veteran continued to note disagreement with the May 1989 
Board decision, once again failing to note the effective date 
awarded for his 70 percent psychiatric disability.  In 
January 1996 the Board noted that the veteran could receive 
an earlier effective date only if there were CUE in the final 
June 1989 RO decision, as a previous determination that is 
final and binding must be accepted as correct in the absence 
of CUE under 38 C.F.R. § 3.105(a).  

This issue was remanded to the RO in order for the veteran to 
provide additional argument as well as to allow the RO to 
consider evidence in the record and the pertinent statute and 
regulations regarding this issue, specifically, 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  



This evidence included VA outpatient treatment records, dated 
from May 1984 to May 1985, an October 1984 psychological 
evaluation, a November 1984 health care assessment, and 
hearing testimony in December 1986 from the veteran and 
witnesses that pertain to the relevant period during the year 
proceeding June 1985.  As the Statement of the Case did not 
contain a summary of the evidence referred to above, and 
there was a question about the validity of the veteran's 
argument, the Board determined that correction of the 
procedural defect posed in the Statement of the Case (as well 
as clarification of the evidence) was essential for a proper 
decision.  Accordingly, this issue was remanded to the RO for 
further development.  

With regard to the veteran's service-connected gunshot wound 
residuals of the left thigh with common peroneal nerve 
damage, evaluated at this time as 30 percent disabling, the 
Board noted that May and June 1993 VA hospital summaries had 
disclosed that the veteran had decreased strength in dorsal 
flexion and that he had trouble standing.  It was also 
indicated that he had been issued a prosthesis and had been 
diagnosed with left footdrop.  Based on the current record, 
the Board in January 1996 determined that the findings were 
inconclusive as to the severity of the neurological injury.  
If footdrop were present, the Board determined that this 
could raise the issue of entitlement to special monthly 
compensation for loss of use of the foot.  Under these 
circumstances additional development, including an additional 
VA evaluation, was requested.  

At the request of the Board, the RO, in March 1996, contacted 
the veteran and provided him with information regarding the 
basis for a valid claim of CUE.  He was also notified that 
under the terms of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2), the award of the 70 percent rating for PTSD 
should be the effective date on either the date of the claim 
(adjusted at this time because of the temporary total rating 
to August 1, 1985), or on some date in the preceding year if 
it were ascertainable that the disability had increased in 
severity during that time. 

In an April 1996 response the veteran noted that all 
examination reports since 1976, which had commented on his 
ability to obtain or maintain competitive employment, had 
consistently stated that he had been unable to do so.  The 
rating board relied upon many of these reports.  However, the 
veteran contended that these evaluations only resulted in a 
rating of 50 percent, then 70 percent in 1988, and finally, 
in 1996, it was acknowledged that his psychiatric disability 
was totally disabling.  

The veteran also contended that his alcoholism was the result 
of his service-connected psychiatric disability.  It was also 
contended that had records, required by law, been obtained 
before his treating doctors and examiners had diagnosed his 
condition, he would have been entitled to a 100 percent 
rating.  It appears that the veteran is contending that the 
RO and the Board failed in its duty to assist him in the 
development of his claims in the 1980's.  It was contended 
that the rating board had not requested any service records 
until 1986, and then only requested a selected group of 
service records.  He also indicated that the rating board had 
never obtained an official unit history.  It was contended 
that the diagnoses used to reduce the level of compensation 
could not have existed if the record had been properly 
developed.  

At the request of the Board, the veteran underwent a VA 
physical evaluation directed towards the peripheral nerves, 
specifically the left peroneal group.  The examiner noted 
that the gunshot wound inflicted prior to active service 
resulted in a left footdrop due to the injury of the common 
peroneal nerve.  This was surgically repaired in 1962, with 
partial benefit.  The veteran contended that he developed 
additional weakness in the left peroneal group while in the 
service.  

Physical evaluation revealed that the veteran wore a 
stocking-type ankle support on the left foot.  The examiner 
noted full range of motion passively in the left foot with an 
inability to lift his left foot.  The veteran was unable to 
walk on his heel on the left because of an inability to 
dorsiflex.  The footdrop was indicated to be partial in that 
he was able to walk barefoot with sufficient elevation of the 
foot.  He could support his weight on both the right and left 
foot unassisted.  Cartilage, posture, and gait were 
essentially unimpaired.  


A review of the veteran's musculoskeletal system revealed 
that his thighs were symmetrical and his calves did not show 
any disparity.  There was an 8-inch scar on the posterior 
aspect of the left thigh from the remote peroneal nerve 
repair.  Some sensory changes in the lateral left calf from 
the knee to the ankle were indicated.  Partial left foot drop 
due to an injury of the peroneal nerve was indicated.  The 
pulses were felt at the posterior tibial arteries and no 
evidence of vascular insufficiency in either foot was found.  

In a July 1996 Supplemental Statement of the Case, the RO 
provided the veteran with the pertinent laws, regulations and 
rating schedule provisions regarding special monthly 
compensation for loss of use of the foot.  In an August 1996 
response, the veteran stated that the "loss of use of my 
left leg is an issue generated by the [Board] not me."  At 
this time, the veteran appears to indicate that he has use of 
his left foot.  However, it was noted that the veteran was 
unable to stand on his left leg by itself.  He also noted 
sensitivity in the left foot.  

Regarding the earlier effective date issue, the veteran 
contended that he was entitled to a TDIU based on his initial 
filing date of his original claim for VA compensation.  It 
was contended that the severity of his PTSD had not changed 
since the first VA medical record used to adjudicate this 
issue in 1976.  The veteran contended that as no decision 
rendered on the issue of his increased evaluation for PTSD 
had been on the record as required by statute, each decision 
was void.  Being void, it was contended that it cannot be 
"reopened until it has been adjudicated according to law."  
The veteran noted that the RO had failed to obtain his 
service personnel records until 1987.  

The Court affirmed the January 1996 determination wherein the 
Board denied the petition for an earlier effective date 
regarding the veteran's claim for a TDIU.  Accordingly, this 
issue is not before the Board at this time.  


In November 1999 the veteran continued to contend that the 
RO's original rating board had failed to consider large 
amounts of previously unreviewed service medical records, 
personnel records, and unit histories.  It was indicated that 
any failure to do any procedure required by law constitutes 
CUE.  


Criteria and Analysis

Entitlement to an effective date earlier 
than August 1, 1985, for assignment of an 
increased evaluation of 70 percent for 
PTSD.

Initially, it must be noted that the claim of entitlement to 
an earlier effective date for the award of a TDIU is not 
before the Board at this time.  This issue was fully 
addressed by the Board in January 1996 and affirmed by the 
Court in July 1998.  While the veteran may reiterate this 
issue, the Board does not have the authority to overrule the 
Court in its affirmance of the Board's decision.  The sole 
issue before the Board at this time is whether the veteran 
was entitled to an effective date earlier than August 1, 
1985, for the 70 percent rating for PTSD.  This is the sole 
issue that will be addressed by the Board and the sole issue 
that can be addressed by the Board in light of the Court's 
determination.  

In effectuating the Board's 1989 decision, in a June 1989 
rating decision the RO assigned an effective date of August 
1, 1985, following the termination of the temporary total 
rating (as the date of receipt of the claim, June 7, 1985, 
was covered by the period of hospitalization).  That same 
month, the RO notified the veteran of the 70 percent award 
and the effective date.  The veteran did not appeal this 
determination.  Rather, he continued to dispute the Board's 
May 1989 decision.  The Board addresses the issue of CUE in 
the Board's May 1989 decision in a separate determination.  


The Board has considered the veteran's contention that none 
of the prior rating decisions are "final" due to his 
continuing dispute of the rating determination.  In order for 
the veteran to prevail on this point, the Board must find a 
valid notice of disagreement with the June 1989 rating 
decision within one year of this determination.  As noted by 
the Court, the statute, 38 U.S.C.A. § 7105 (West 1991), does 
not impose technical pleading requirements.  Tomlin v. Brown, 
5 Vet. App. 355 (1993).  However, in this case, the Board can 
find no valid notice of disagreement with the June 1989 
rating determination.  

Under the regulations, a notice of disagreement is a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the results will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
that can be reasonably construed as a disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (1999).  

In this case, while the veteran did dispute the Board's 
evaluation of the psychiatric disability as being 70 percent 
disabling, the veteran, at no time, disputed the effective 
date of the award of a 70 percent evaluation for his 
psychiatric disability within one year of the June 1989 
determination.  The veteran himself has failed to note any 
statement submitted within one year of the June 1989 rating 
determination which could be construed as a valid notice of 
disagreement with the effective date of the award of a 70 
percent rating for PTSD.  In this regard, it is important to 
note that the effective date for the award of the 70 percent 
evaluation for PTSD was not before the Board when it 
adjudicated the veteran's claim in May 1989.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The veteran has asserted CUE under 38 C.F.R. § 3.150(a) 
(1999) on a prior, unappealed RO decision.  Under 38 C.F.R. 
§ 3.105(a) (1999), a prior decision must be reversed or 
amended where evidence establishes "clear and unmistakable 
error".  For CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [CUE] is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A disagreement with how the RO 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In this case, the veteran appears to contend that he is 
entitled to a TDIU due to his service-connected psychiatric 
disability from the date he initially filed his claim 
following his discharge from active service.  However, as 
noted above, this issue was fully adjudicated by the Board 
and is not before the Board at this time.  In order for the 
veteran to prevail on the issue of entitlement to an 
effective date earlier than August 1, 1985, for the 70 
percent rating for his psychiatric disability, the Board 
would be required to find CUE within the June 1989 rating 
determination.  


No such CUE is found.  On June 7, 1985, the veteran requested 
"re-evaluation" of his service-connected psychiatric 
disability.  At this time, the veteran himself indicates that 
he is requesting the reopening of a previously denied claim.  
The RO had denied this claim in August 1984.  

The veteran has failed to indicate any basis for his 
conclusion that either the August 1984 or June 1989 RO 
decision contains CUE.  Rather, he disputes the determination 
based on his contention that he could not work from 1976, an 
issue addressed by the Board in its last decision and 
affirmed by the Court regarding the effective date for the 
award of a total rating.  In any event, as noted above in 
Luallen, a disagreement with how the RO evaluated the facts 
is inadequate to raise the claim of CUE.  

The veteran also appears to contend that there was a failure 
in the duty to assist in obtaining pertinent medical records 
or service personnel records that would support his claim at 
that time.  However, the Board must note that a failure in 
the duty to assist is also not CUE.  The veteran has failed 
to provide a basis to determine that these rating decisions 
were undebatably incorrect so that only reasonable minds 
could conclude that these decisions were fatally flawed at 
the time they were made.  

It is important to note that the issue of the proper 
evaluation of the veteran's service-connected psychiatric 
disability was not before the RO in June 1989.  Instead, the 
sole issue before the RO at that time was the effective date 
of the award of the 70 percent evaluation for the psychiatric 
disability as decided by the Board earlier that year.  Thus, 
the RO cannot be held responsible for the Board's rating 
determination.  Accordingly, there is absolutely no basis to 
find CUE in the June 1989 rating determination on the basis 
that the veteran should have been awarded a 100 percent 
disability evaluation for his psychiatric disability.  


In making this determination, the Board has carefully 
considered 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) (1999).  The veteran was provided these pertinent 
provisions in the letter sent to him at the Board's request 
in March 1996.  Under these provisions, the award of the 70 
percent rating for PTSD could have been awarded prior to 
August 1, 1985, within one year of the June 7, 1985 claim, if 
it were ascertainable that the disability had increased in 
severity during that time.  

In order for the veteran to prevail on this point, the Board 
would be required to find that it was CUE for the RO to have 
failed to provide the veteran a 70 percent rating prior to 
August 1, 1985, on the basis that it was clearly and 
unmistakably ascertainable that the disability had increased 
in severity within one year of the June 1985 claim.  The 
Board finds no such evidence is of record to support such a 
contention.  

While the veteran was hospitalized during this period, the 
medical evidence of record makes clear that the veteran was 
being hospitalized, in most part, for alcoholism.  While the 
veteran has contended that he should be awarded service 
connection for alcoholism, the regulations and statutes on 
this issue are clear.  No compensation shall be paid if the 
disability is the result of the veteran's own willful 
misconduct or due to the abuse of alcohol or drugs.  
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.303 (1999).  The 
law provides that drug and alcohol abuse cannot itself be 
service connected.  38 U.S.C.A. § 105(a) (West 1991).  While 
service connection for alcoholism and substance abuse may be 
established on a secondary basis when they are proximately 
due to or the result of a service-connected disease or injury 
under 38 C.F.R. § 3.310(a), this does not provide a basis to 
determine that the RO's June 1989 rating determination 
constituted CUE.  

The RO made a decision based on the fact that the veteran had 
been previously denied this claim in August 1984 and had 
petitioned to reopen this previously denied claim on June 7, 
1985.  As he was receiving a temporary total disability 
evaluation of 100% due to a hospitalization effective from 
May 21, 1985, to July 31, 1985, the RO awarded the veteran a 
70 percent evaluation from August 1, 1985.  


While the veteran may continue to dispute this determination, 
his dispute does not provide clear and unmistakable evidence 
indicating that the June 1989 rating determination is 
incorrect.  The Board has reviewed the record in detail and 
has found no evidence of a basis to find CUE in the June 1989 
rating determination.  Accordingly, entitlement to an 
effective date earlier than August 1, 1985, for assignment of 
an increased evaluation of 70 percent for PTSD must be 
denied.  


Entitlement to an increased evaluation 
for gunshot wound residuals of the left 
thigh with common peroneal nerve damage.  

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  While 
the veteran has made numerous contentions regarding his 
petition for an earlier effective date for his TDIU, he has 
failed to indicate any additional medical records are 
available regarding treatment of the disability at issue.  In 
fact, in his August 1996 statement, he appears to indicate 
that he does not wish to raise the issue of special monthly 
compensation due to the loss of his use of the left leg.  
Outpatient treatment records have been obtained and the RO 
has undertaken extensive development of this claim, 
including, but not limited to, repeated VA examinations.  
Based upon the actions of the RO, the Board finds that VA has 
fulfilled its duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The VA evaluation of April 1996 meets, in substance, the 
requirements of the January 1996 Board determination.  The VA 
evaluations of record, which appear complete, answer those 
questions required by the Board in order to fairly and 
accurately adjudicate this claim.  Accordingly, the Board may 
proceed with the adjudication of this claim at this time.  

Disability evaluations are based on average industrial 
impairment of earning capacity resulting from a disability.  
38 U.S.C.A. § 1151.  The damage to the veteran's left leg, 
residual to the gunshot wound with common peroneal nerve 
damage, has been evaluated under 38 C.F.R. § 4.124(a), 
Diagnostic Code 8521 (paralysis of the external popliteal 
nerve, otherwise known as the common peroneal) (1999).  

In making this determination, it is important to note that 
the veteran's gunshot wound did not actually occur in 
service.  The Board's May 1989 decision denied service 
connection for gunshot wound residuals.  Beginning in April 
1991, the veteran attempted to reopen this previously denied 
claim.  Based on newly submitted records, in February 1993 
the RO granted service connection for gunshot wound residuals 
and assigned a 20 percent evaluation with an April 1991 
effective date.  The RO determined that the preservice level 
of disability could not be determined.  38 C.F.R. § 3.322 
(1999).

Notwithstanding, the Board finds little evidence to support 
the conclusion that this disability should be service-
connected.  In any event, the issue of whether the February 
1993 RO decision that granted service connection was correct 
is not before the Board at this time.  The sole issue before 
the Board is the nature and extent of the disability 
aggravated by the veteran's active service (in this case, the 
common peroneal injury).  A muscle injury caused by the 
gunshot wound is not service connected, has not been service 
connected, and is not before the Board at this time.  

Under 38 C.F.R. § 4.124(a), Diagnostic Code 8521, complete 
paralysis of the common peroneal nerve with foot drop and 
slight footdrop of the first phalanges of the toes, an 
inability to dorsiflex the foot, extension (dorsal flexion) 
of the proximal phalanges of the toes lost, abduction of foot 
lost, adduction weakened, and anesthesia covers the entire 
dorsum of the foot and toes warrants a 40 percent evaluation.  
Severe incomplete paralysis of the common peroneal nerve 
warrants a 30 percent evaluation.  

In this case, the residuals of the veteran's service-
connected left common peroneal nerve injury do not include 
loss of use of the left lower extremity.  His gait is 
essentially unimpaired.  There is no evidence of vascular 
insufficiency in either foot.  Partial left foot drop due to 
an injury to the peroneal nerve is indicated.  Complete 
paralysis of the external popliteal nerve is not found.  

It is difficult to distinguish between the residuals of a 
disability associated with the veteran's gunshot wound and 
the residuals of the disability associated with the 
aggravation of this disability during the veteran's active 
service.  Accordingly, the Board has considered both the 
initial injury as well as the aggravation of this injury in 
the evaluation of this claim.  It is important to note that 
the VA examination of April 1996 indicates that the veteran 
is unable to walk on his heel on the left side because of an 
inability to dorsiflex, a symptom noted within the 40 percent 
evaluation under Diagnostic Code 8521.  While the veteran 
does not meet all of the requirements for Diagnostic Code 
8521, the Board has considered carefully the benefit of the 
doubt doctrine.  As the Court has written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In making this determination, the Board has taken 
consideration of the fact that when evaluating a disability 
any reasonable doubt regarding the degree of disability is 
resolved in the favor of the claimant.  38 C.F.R. § 4.3.  
Further, if there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the rating 
criteria.  



In this case, the Board believes that the negative and 
positive evidence that supports and disputes the 
determination that the veteran warrants a 40 percent 
evaluation under Diagnostic Code 8521 is in equipoise.  
Accordingly, the Board will allow the claim of entitlement to 
an increased evaluation for paralysis of the common peroneal 
nerve to 40 percent.  This is the highest possible evaluation 
under this diagnostic code.  

In making this determination, the Board has also considered 
the issue of whether the veteran is entitled to an evaluation 
beyond 40 percent for this disability.  In making this 
determination, the Board has looked beyond Diagnostic Code 
8521 to make this determination including, but not limited 
to, evaluation of the veteran's disability under Diagnostic 
Codes 5301 to 5323, disabilities resulting from muscle 
injuries.  However, in this regard, it is once again 
important to note that the veteran is not service connected 
for the gunshot wound, but for the aggravation of this 
disability, causing the common peroneal nerve paralysis.  
Accordingly, evaluation of this disability by tracking the 
bullet in order to indicate whether there is a muscle wound 
is not warranted under 38 C.F.R. § 4.56.  Simply stated, 
based on the veteran's own testimony, his gunshot wound was 
not caused by active service and is not service connected.  

The Board has noted the fact that the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, was amended during the 
pendency of the appeal as it relates to muscle injuries.  The 
veteran would be entitled to whichever set of criteria 
provided him with the higher rating.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and Dudnick v. Brown, 
10 Vet. App. 79 (1997).  However, under either the previous 
or amended rating criteria, he is not entitled to a separate 
evaluation for muscle injury based on the gunshot wound 
because the gunshot wound did not occur during the veteran's 
active service.  Even if the Board were to evaluate the 
veteran's disability under Diagnostic Codes 5301 to 5323, the 
veteran could not receive additional compensation for the 
same disability under 38 C.F.R. § 4.14 (1999).  

Accordingly, even if the veteran were to be evaluated under 
these diagnostic codes, they would not provide a basis to 
award him additional compensation for the same disability.  
The Board has reviewed all diagnostic codes in the schedule 
for rating neurological conditions, 38 C.F.R. § 4.124(a), and 
has found no basis to award the veteran a disability 
evaluation in excess of 40 percent for this service-connected 
disability.  

The Board has also considered whether the veteran is entitled 
to special monthly compensation for loss of use of the left 
foot under 38 U.S.C.A. § 1114(k) (West 1991).  This 
determination must be made on the basis of the actual 
remaining function of the foot and whether the acts of 
balance and propulsion, etc., could be accomplished equally 
well by an amputation stump with a prosthesis.  38 C.F.R. 
§ 4.63 (1999).  Complete paralysis of the external popliteal 
nerve and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of the 
complete paralysis of the nerve, will also be taken as loss 
of use of the foot.  Id.  

In this case, the Board finds that the preponderance of 
evidence does not support the conclusion that the veteran has 
loss of use of his left foot due to his service-connected 
peroneal nerve injury.  While he may have foot drop, it 
cannot be stated that his disability is so severe as to 
result in loss of use of the foot.  

By definition, loss of use of the foot is held to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee or with the use of a suitable 
prosthetic appliance.  The VA evaluation held in April 1996, 
which showed an essentially unimpaired gait, would definitely 
not support this determination.  The veteran himself, within 
his August 1996 statement, has indicated that special monthly 
compensation for loss of use of this left leg is not 
warranted.  Accordingly, an increased evaluation beyond 40 
percent is not found.  


The Board has carefully considered the veteran's August 1996 
statement regarding his inability to stand on the left leg 
itself and the sensitivity of the left foot.  However, 
without taking into consideration these complaints of pain, 
an evaluation in excess of 40 percent could not be warranted.  
Of course, the Board is mindful of the amputation rule which 
otherwise prohibits the combined evaluations for disabilities 
below the knee exceeding the 40 percent evaluation were 
amputation to be performed.  38 C.F.R. § 4.68;  Diagnostic 
Code 5165.  The Board notes that an additional 10 percent 
evaluation for compensable disablement due to scarring could 
be assigned even if the combined rating might exceed the 
amputation value for the limited involvement; however, 
scarring of the left lower extremity is not a factor in the 
present disability picture.  38 C.F.R. § 4.118;  Diagnostic 
Codes 7803, 7804, 7805.

The undersigned has considered all other potentially 
applicable diagnostic codes, whether or not they have been 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The undersigned has found no section 
that provides a basis upon which to assign a higher 
disability evaluation for the reasons discussed therein.  In 
addition, the Board has also considered whether an 
extraschedular evaluation is warranted.  The veteran has not 
specifically requested an extraschedular evaluation.  

Accordingly, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 9 Vet. App 88, 95 (1996) and VAOPGCPREC. 6-
96, 61 Fed. Reg. 66749 (1996).  Based on a review of the 
current evidence of record, the Board finds that the record 
has not raised the issue of extraschedular entitlement under 
§ 3.321(b)(1).  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993) and Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  
There is no indication that the disability at issue before 
the Board at this time influences employability in ways not 
contemplated by the rating schedule.  In any event, if the 
veteran wishes to raise this issue, he must raise this issue 
specifically with the RO.  Accordingly, this issue is not 
before the Board at this time.

In light of the foregoing, the preponderance of evidence is 
against the veteran's claim of entitlement to an increased 
evaluation for his service-connected common peroneal nerve 
injury beyond 40 percent.  Consequently, the benefit of doubt 
does not apply as the applicable statute, 38 
U.S.C.A. § 5107(b) expressly provides that the benefit of the 
doubt rule applies only when the evidence is in relative 
equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Entitlement to an effective date earlier than August 1, 1985, 
for assignment of an increased evaluation of 70 percent for 
PTSD is denied.  

Entitlement to an increased evaluation of 40 percent for 
gunshot wound residuals of the left thigh with common 
peroneal nerve damage is granted, subject to the regulations 
governing the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 26 -

- 2 -


